DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 1/22/2021 has been entered.  Claims 1, 4-5, 11-12 and 18-19 have been amended.  Claims 2, 6-8, 10, 13-17 and 20 have been cancelled.  Claims 21-31 have been added.  Claims 1, 3-5, 9, 11-12, 18-19 and 21-31 are pending in the application.

Response to Arguments
Applicant’s arguments filed on 1/22/2021 have been considered but are moot because of the new combination of prior arts used in the current rejection, as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 9, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2008/0073503) in view of Vircks (Kyle E. Vircks et al, “Rapid screening of synthetic cathinones as trace residues and in authentic seizures using a portable mass spectrometer equipped with desorption electrospray ionization”, Rapid Communications in Mass Spectrometry, vol. 26, no. 23, 15 December 2012, pages 2665-2672, XP55271053) and Beaulieu (US 10,077,461).
Regarding claim 1, Wu teaches a method comprising: 
providing a sample on a swab (¶ 0004, 0112-0113);
directing the swab into a desorber and introducing evaporated analyte into a IMS (¶ 0004; 0117);
ion mobility analysing said analyte to obtain ion mobility data (¶ 0004; 0117); and 
analysing said ion mobility data (¶ 0033).
Wu fails to teach a step of directing a spray of charged droplets onto a surface of said swab in order to generate a plurality of analyte ions, wherein directing said spray of charged droplets onto said swab comprises ionising said sample using Desorption Electrospray Ionisation (“DESI”) or desorption electroflow focusing ionisation (“DEFFI”).
Vircks teaches a Desorption Electrospray Ionisation (“DESI”) system that uses a swab to probe the surface of interest (p. 2666, ¶ 3), directs a spray of charged droplets onto a surface of said swab in order to generate a plurality of analyte ions (p. 2666, ¶ 5) and then directly analyzed via DESI-MS (p. 2666, ¶ 3).  Vircks teaches that the DESI direct analysis provides a rapid yet sensitive screening of the sample in interest (p. 2666, ¶ 1).

Wu furthermore fails to explicitly teach that the ion mobility data is used to identify the presence of one or more viruses in the sample.
Beaulieu teaches a system of mass spectrometry for characterizing microorganism, including viruses, in a biological sample (Col. 1, lines 5-8).  Beaulieu teaches that the mass spectrometry system includes a step of ionizing the sample using desorption ionization (Col. 7, lines 4-27).  Beaulieu also gives an example of using a swab for sample transfer (Col. 36, lines 60-64).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate the use of virus identification in Wu’s analysis system, because using mass spectrometry systems to characterize viruses is known and used in the art, as shown in Beaulieu’s mass spectrometry system.
Regarding claim 3, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1, wherein said sample is provided on said swab in its native or unmodified state (dry swab; ¶ 0113).
Regarding claim 4, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1, further comprising rotating said swab whilst directing said spray of charged droplets onto said surface of said swab (position adjustable; p. 2666, ¶ 7).  Wu 
Regarding claim 5, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1, further comprising translating and/or oscillating said swab whilst directing said spray of charged droplets onto said surface of said swab (spray angle available, and position adjustable; p. 2666, ¶ 6-7).  Wu and Vircks fails to explicitly teach that the swab is substantially continuously translated or oscillated, but it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to continuously translate or oscillate the swab because continuous movement of a sample is known and used in the art of mass spectrometry (see documentary evidence: Levis US 5,210,412 and Maier US 8,980,577).
Regarding claim 9, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1, wherein the step of analysing said mass spectrometric data and/or ion mobility data comprises using discriminant analysis (¶ 0084).
Regarding claim 11, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1, further comprising analyzing the sample on the swab using different analysis methods such as a culturing analysis method (Col. 4, line 58).
Regarding claim 12, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1 comprising:  
determining whether said analyte ions comprises one or more ions of interest; 

analysing said sample on said swab in a second different mode of operation (¶ 0105, 0123), wherein a culturing analysis is used (Col. 4, line 58; second mode Col. 8, lines 8-16).
Regarding claim 18, Wu teaches a method comprising: 
providing a sample on a swab (¶ 0004, 0112-0113);
analysing said sample on said swab in a first mode of operation, wherein said first mode of operation comprises the swab into a desorber and introducing evaporated analyte into a IMS (¶ 0004; 0117), mass analysing and/or ion mobility analysing said analyte ions or ions derived from said analyte ions to obtain mass spectrometric data and/or ion mobility data (¶ 0004; 0117), and analysing said mass spectrometric data and/or ion mobility data (¶ 0033); and
determining whether said analyte ions comprises one or more ions of interest; wherein if it is determined that said analyte ions comprise one or more ions of interest, then said method further comprises:
analysing said sample on said swab in a second different mode of operation (¶ 0105, 0123).
Wu fails to teach a step of directing a spray of charged droplets onto a surface of said swab in order to generate a plurality of analyte ions, wherein directing said spray of charged droplets onto said swab comprises ionising said sample using Desorption Electrospray Ionisation (“DESI”) or desorption electroflow focusing ionisation (“DEFFI”).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporating Vircks’ use of desorption electrospray ionization to ionize Wu’s swab sample and directly analyzing the analyte ions via DESI-MS, because such system provides a rapid yet sensitive screening of the sample in interest, as taught in Vircks.
Wu furthermore fails to explicitly teach that the sample is a biological sample, or that the ion mobility data is used to identify the presence of one or more viruses in the sample.
Beaulieu teaches a system of mass spectrometry for characterizing microorganism, including viruses, in a biological sample (Col. 1, lines 5-8).  Beaulieu teaches that the mass spectrometry system includes a step of ionizing the sample using desorption ionization (Col. 7, lines 4-27).  Beaulieu also gives an example of using a swab for sample transfer (Col. 36, lines 60-64).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate biological samples and the use of virus identification in Wu’s analysis system, because using mass spectrometry systems .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vircks (Kyle E. Vircks et al, “Rapid screening of synthetic cathinones as trace residues and in authentic seizures using a portable mass spectrometer equipped with desorption electrospray ionization”, Rapid Communications in Mass Spectrometry, vol. 26, no. 23, 15 December 2012, pages 2665-2672, XP55271053) in view of Beaulieu (US 10,077,461).
Regarding claim 19, Vircks teaches an apparatus comprising:
a first device arranged and adapted to direct a spray of charged droplets onto a surface of a swab in order to generate a plurality of analyte ions (p. 2666, ¶ 5), wherein said first device comprises a Desorption Electrospray Ionisation (“DESI”) ion source (p. 2666, ¶ 3); and
a mass analyser for mass analysing and/or ion mobility analysing said analyte ions or ions derived from said analyte ions in order to obtain mass spectrometric data (p. 2666, ¶ 3).
Vircks fails to explicitly teach that the sample is a biological sample, or that the ion mobility data is used to identify the presence of one or more viruses in the sample.
Beaulieu teaches a system of mass spectrometry for characterizing microorganism, including viruses, in a biological sample (Col. 1, lines 5-8).  Beaulieu teaches that the mass spectrometry system includes a step of ionizing the sample using 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate biological samples and the use of virus identification in Wu’s analysis system, because using mass spectrometry systems to characterize viruses is known and used in the art, as shown in Beaulieu’s mass spectrometry system.

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2008/0073503) in view of Vircks (Kyle E. Vircks et al, “Rapid screening of synthetic cathinones as trace residues and in authentic seizures using a portable mass spectrometer equipped with desorption electrospray ionization”, Rapid Communications in Mass Spectrometry, vol. 26, no. 23, 15 December 2012, pages 2665-2672, XP55271053) and Beaulieu (US 10,077,461), in further view of Polakiewicz (US 2012/0308555).
Regarding claim 21, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1, but fails to explicitly teach that said biological sample is a sample of a mucosal membrane.  
Polakiewicz teaches a system relating to immunology, wherein biological samples are collected from mucosal secretions (¶ 0072) and samples of interests found in mucosal membranes (¶ 0003). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a sample of a mucosal membrane 
Regarding claim 22, Wu in view of Vircks, Beaulieu and Polakiewicz teaches the method as claimed in claim 21, wherein said mucosal membrane comprises a nasal mucosal membrane (Polakiewicz claim 10).
Regarding claim 23, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1, but fails to teach that it further comprises analyzing said ion mobility data in order to analyze a mucosal virus, a viral interaction with the mucosa or the mucosal microbiome.
Polakiewicz teaches a system relating to immunology, wherein biological samples are collected from mucosal secretions (¶ 0072) and sample of interests found in mucosal membranes (¶ 0003). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate the analysis of a mucosal membrane in in Wu/Vircks/Beaulieu’s identification system because analysis of biological samples from a mucosal membrane is known and used in the art, as shown in Polakiewicz.
Regarding claim 24, Wu in view of Vircks, Beaulieu and Polakiewicz teaches the method as claimed in claim 23, but fails to explicitly teach identifying the presence of one or more viruses in a sample of vaginal mucosa.  However it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a sample of vaginal mucosa in Polakiewicz’s system because 
Regarding claim 25, Wu in view of Vircks, Beaulieu and Polakiewicz teaches the method as claimed in claim 23, further comprising analysing a disease (¶ 0030).
Regarding claim 26, Wu in view of Vircks, Beaulieu and Polakiewicz teaches the method as claimed in claim 23, wherein the method comprises analysing a change in the mucosa as compared to at an earlier point of time, within the same subject (¶ 0163).
Regarding claim 27, Wu in view of Vircks, Beaulieu and Polakiewicz teaches the method as claimed in claim 26, wherein the change in the mucosa is a change in the viral interaction(s) with the mucosa (¶ 0163).
Regarding claim 28, Wu in view of Vircks, Beaulieu and Polakiewicz teaches the method as claimed in claim 26, wherein said change is caused by, or associated with, a disease (¶ 0163).
Regarding claim 29, Wu in view of Vircks, Beaulieu and Polakiewicz teaches the method as claimed in any one of claims 23, wherein the interaction with the mucosa is the translocation of viruses into the mucosa (¶ 0163).
Regarding claim 30, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1, wherein the virus is a DNA virus (¶ 0020 and 0056).
Regarding claim 31, Wu in view of Vircks and Beaulieu teaches the method as claimed in claim 1, wherein the virus is selected from Lymphocryptovirus (¶ 0033). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881